PER CURIAM.
On the court’s own motion, Appellant, Ralph Moriarty, was required to show cause why his untimely appeal should not be dismissed for lack of jurisdiction. This court appointed the Honorable Robert K. Mathis as commissioner of this court to conduct a hearing to determine if a late appeal should be authorized. Having considered the report of the commissioner, we conclude that Moriarty’s untimeliness was due to excusable neglect on the part of his attorney and the fault of the United States Postal Service. Accordingly, we authorize Moriarty’s belated appeal.
We have reviewed the circuit court’s order denying Moriarty’ relief pursuant to rule 3.850, Florida Rules of Criminal Procedure and find no error. Accordingly, we affirm the circuit court’s order denying 3.850 relief.
AFFIRMED.
PETERSON, PALMER and ORFINGER, R. B., JJ., concur.